               Case 1:18-cv-12150-IT Document 82 Filed 03/19/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


    JOHN DOE,

                       Plaintiff,

          v.
                                                             Civil Action No. 1:18-cv-12150-IT
    HARVARD UNIVERSITY, HARVARD
    UNIVERSITY BOARD OF OVERSEERS,
    THE PRESIDENT AND FELLOWS OF
    HARVARD COLLEGE, and BRIGID
    HARRINGTON, in her individual and official
    capacity,

                       Defendants.



                    DEFENDANTS’ ASSENTED-TO MOTION TO EXTEND
                          SUMMARY JUDGMENT DEADLINES

         Defendants Harvard University and The President and Fellows of Harvard College

(“Harvard”), 1 with Plaintiff’s assent, request an extension of the current deadlines for the filing

of summary judgment motions. In support of this Motion, Defendants respectfully state:

         1.       The current summary judgment briefing schedule set by the Court is as follows:

                  a. Summary judgment motions due March 30, 2021;

                  b. Any oppositions briefs due April 30, 2021; and

                  c. Any reply briefs due May 21, 2021.

         2.       Defendants have worked diligently to meet these deadlines, but several issues

have caused unexpected delay. These include deadlines in other litigation matters, and



1
 On December 5, 2018, Defendant Harvard University Board of Overseers was voluntarily dismissed as a defendant.
See Dkt. No. 14. On May 28, 2020, the court dismissed Investigator Harrington as a defendant in this case. See Dkt.
No. 68.
               Case 1:18-cv-12150-IT Document 82 Filed 03/19/21 Page 2 of 5




complications attendant to gathering information from a number of individuals working remotely

and subject to limitations caused by the Covid-19 pandemic.

          3.      Accordingly, Defendants respectfully request that the Court adjust the briefing

schedule as follows:

    Deadlines                                  Current Date              Proposed Date
    Summary Judgment motions due               March 30, 2021            April 30, 2021
    Opposition briefs due                      April 30, 2021            May 28, 2021
    Reply briefs due                           May 21, 2021              June 21, 2021

          4.      Defendants have not previously requested an extension regarding the foregoing

deadlines.

          5.      Defendants have conferred with Plaintiff, who has indicated, through counsel, that

he does not oppose the relief requested herein.

          6.      Finally, no party will be prejudiced by the Court granting the relief requested

herein.

          WHEREFORE, Defendants respectfully request, with Plaintiff’s assent, that the Court

grant this motion and adjust the deadlines as described above.




                                                  -2-
          Case 1:18-cv-12150-IT Document 82 Filed 03/19/21 Page 3 of 5




Dated: March 19, 2021                   Respectfully submitted,




                                         /s/ Apalla U. Chopra
                                         Apalla U. Chopra (pro hac vice)
                                         achopra@omm.com
                                         O’MELVENY & MYERS LLP
                                         400 South Hope Street
                                         Los Angeles, California 90071
                                         Telephone:     (213) 430-6000
                                         Facsimile:     (213) 430-6407

                                         Patrick D. McKegney (pro hac vice)
                                         pmckegney@omm.com
                                         O’MELVENY & MYERS LLP
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone:    (212) 326-2000
                                         Facsimile:    (212) 326-2061

                                         Bradley N. Garcia (pro hac vice)
                                         bgarcia@omm.com
                                         O’MELVENY & MYERS LLP
                                         1625 Eye Street, NW
                                         Washington, DC 20006
                                         Telephone:    (202) 383-5300
                                         Facsimile:    (202) 383-5414

                                         Victoria L. Steinberg, BBO #666482
                                         Joseph M. Cacace, BBO #672298
                                         TODD & WELD LLP
                                         One Federal Street
                                         Boston, MA 02110
                                         Telephone:     (617) 624-4714
                                         Facsimile:     (617) 624-4814
                                         vsteinberg@toddweld.com
                                         jcacace@toddweld.com

                                         Attorneys for Defendants,
                                         Harvard University, and The President and
                                         Fellows of Harvard College




                                      -3-
           Case 1:18-cv-12150-IT Document 82 Filed 03/19/21 Page 4 of 5




                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that I conferred in good faith with counsel for Plaintiff regarding the

foregoing Motion. Plaintiff, through counsel, has indicated that he assents to the relief requested

in this Motion.



                                                                     ____/s/ Apalla U. Chopra___
                                                                             Apalla U. Chopra




                                               -4-
           Case 1:18-cv-12150-IT Document 82 Filed 03/19/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on March 19, 2021.



                                                                     ____/s/ Apalla U. Chopra___
                                                                             Apalla U. Chopra




                                                -5-
